Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 12/3/19.  It is noted that applicant has filed a certified copy of the Taiwanese application as required by 35 U.S.C. 119(b).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Belinda Lee on 7/28/22.

The application has been amended as follows:

Claim 1:
An actuating mechanism comprising: a first case; a second case movably mounted at the first case; a target disposed in the first case; a smasher movably disposed in the first case and located at a side of the target; an elastic component providing an elastic force to drive the smasher to move toward the target , wherein two ends of the elastic component are respectively connected to the smasher and the first case; and a blocker movably disposed corresponding to the smasher, wherein one end of the blocker is connected to the second case and another end of the blocker is located in the first case, wherein when the blocker contacts the smasher, the blocker clamps the smasher, and when the blocker moves to a position where the clamping to the smasher is released, the smasher is driven by the elastic force to move toward the target and smash the target; and the blocker is movably disposed between the target and the smasher, and the blocker has a through hole, wherein in one mode, the blocker contacts the smasher to clamp the smasher, and the through hole is misaligned with the smasher and the target, and in another mode, when the blocker moves so that the through hole is aligned with the smasher and the target, the blocker moves to a position where the clamping to the smasher is released, and the smasher is driven by the elastic force to move toward the target and smashes the target after moving through the through hole.
Claim 6:
An electronic device comprising: a first case; a second case movably mounted at the first case; and an actuating mechanism comprising: a target disposed in the first case; a smasher movably disposed in the first case and located at a side of the target; an elastic component, wherein two ends of the elastic component are respectively connected to the smasher and the first case, and the elastic component provides an elastic force to drive the smasher to move toward the target; and a blocker, wherein one end of the blocker is connected to the second case and another end of the blocker is located in the first case, and the blocker is movably disposed corresponding to the smasher, wherein when the blocker contacts the smasher, the blocker clamps the smasher, and when the blocker moves along with the second case to a position where the clamping to the smasher is released, the smasher is driven by the elastic force to move toward the target and smash the target; and the blocker is movably disposed between the target and the smasher, and the blocker has a through hole, wherein in one mode, the blocker contacts the smasher to clamp the smasher, and the through hole is misaligned with the smasher and the target, and in another mode, when the blocker moves so that the through hole is aligned with the smasher and the target, the blocker moves to a position where the clamping to the smasher is released, and the smasher is driven by the elastic force to move toward the target and smashes the target after moving through the through hole.
Claims 5, 12: (canceled)
Claim 13: change “claim 12” to –claim 6--.


Allowable Subject Matter
Claims 1-4, 6-11, 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the smasher is driven by the elastic force to move toward the target and smash the target; and the blocker is movably disposed between the target and the smasher, and the blocker has a through hole, wherein in one mode, the blocker contacts the smasher to clamp the smasher, and the through hole is misaligned with the smasher and the target, and in another mode, when the blocker moves so that the through hole is aligned with the smasher and the target, the blocker moves to a position where the clamping to the smasher is released, and the smasher is driven by the elastic force to move toward the target and smashes the target after moving through the through hole, as set forth in the combination of the independent claims.
With respect to claim 6, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the smasher is driven by the elastic force to move toward the target and smash the target; and the blocker is movably disposed between the target and the smasher, and the blocker has a through hole, wherein in one mode, the blocker contacts the smasher to clamp the smasher, and the through hole is misaligned with the smasher and the target, and in another mode, when the blocker moves so that the through hole is aligned with the smasher and the target, the blocker moves to a position where the clamping to the smasher is released, and the smasher is driven by the elastic force to move toward the target and smashes the target after moving through the through hole, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Nekoogar (US 20150339568 A1) in view of Baragano (US 20100123322), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841